DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit, a map-information-providing unit, a guidance information-creating unit, a guidance unit, a map display data-creating unit, an object-creating unit in claims 1-4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 5, the applicant claims “updating period thereof is different from the first map information with respect to at least a portion of a period of time”. It is not clear to the examiner what the applicant is trying to convey. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as wherein an updating period of the second map information is different from an updating period of a first map information with respect to at least a portion of a period of time.
With respect to claims 1 and 5, the applicant claims first map information, second map information, and providing map information. It is not clear to the examiner whether the map information provided is the first map information, second map information, or 
With respect to claims 4 and 7, the applicant claims “map for autonomous driving”. It is not clear to the examiner if said “map for autonomous driving” is the same as “map information for autonomous driving” recited before or different. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, said “map for autonomous driving” will be treated as “map information for autonomous driving”.
Claim limitation “a storage unit, a map-information-providing unit, a guidance information-creating unit, a guidance unit, a map display data-creating unit, an object-creating unit in claims 1-4 and 7” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 5 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a software program executed by a computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura JP 2017 007572 A (The applicant has provided an English translation on 09/27/2021 upon which the examiner is relying, hence Asakura).
In re claims 1, 5, and 6, Asakura discloses an automatic travel guidance device which combines a navigation control part and an automatic travel control part (Paragraph 0002) and teaches the following:
a storage unit storing first map information, and second map information (Paragraph 0032, the map navigation map 126 and the high-precision map 136) updating period thereof is different from the first map information with respect to at least a portion of a period of time (Paragraphs 0035, 0040, 0062, and 0065);
and a map information-providing unit providing map information by providing at least a portion of items to be provided by the first map information using the second map information in a case where the second map information had been updated based on newer information than the first map information at a time of providing the map information (Paragraph 0052, 0065)
In re claim 2, Asakura teaches the following:
wherein the first map information is map information for navigation having image information for providing driving guidance to a driver of a vehicle, and wherein the second map information is map information for autonomous driving having control information for autonomous driving of the vehicle (Paragraphs 0035, 0039-0040, and 0067)
In re claim 3, Asakura teaches the following:
wherein route guidance to a destination is comprised in the items, and wherein the map information-providing unit comprises: a guidance information-creating unit creating at least a portion of guidance information for the route guidance using the control information in the map information for autonomous driving; and a guidance unit performing the route guidance based on result of creation in the guidance information-creating unit (Fig.14 and Paragraphs 0068-0079)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura as recited above and further in view of Cazzoli US 2019/0114921 A1 (hence Cazzoli).
In re claims 4 and 7, Asakura teaches the following:
wherein the map information-providing unit comprises: a map display data-creating unit creating display data for map for autonomous driving to visualize the control information in the map information for autonomous driving (Paragraphs 0028, 0062-0063) 
However, Asakura doesn’t explicitly teach the following:
an object-creating unit creating, using the control information, object information corresponding to at least a portion of non-included objects that are 
Nevertheless, Cazzoli discloses presenting information within a vehicle and, more particularly, to providing visual indicators about occluded objects within an external environment (Paragraph 0001) and teaches the following:
an object-creating unit creating, using the control information, object information corresponding to at least a portion of non-included objects that are not included in the display data for map for autonomous driving out of image objects in the map information for navigation (Paragraphs 0050-0051, Fig.5)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Asakura reference to include displaying occluded object, as taught by Cazzoli, in order to improve a situational awareness of the environment (Cazzoli, Paragraph 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scharmann et al US 2015/0074068 A1 discloses a digital map update system includes a digital map update server in communication with each one of a plurality of remote client devices for providing data indicative of a set of one or more digital map incremental updates thereto for use by the client devices in incrementally updating respective existing digital maps of the devices.
Ikeuchi et al US 2005/0049784 A1 discloses a map information processing apparatus, a map update information storage medium, a map update information data structure, a map update information creating system, and a map information updating system which can revise map information surely and quickly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAMI KHATIB/           Primary Examiner, Art Unit 3669